         Case
          Case1:20-cr-00578-LAK
               1:20-cr-00578-LAK Document
                                  Document10
                                           9 Filed 11/10/20 Page
                                                            Page 11 of 11

      LAW OFFICE OF SARAH                                       KUNSTLER
      3 15 FLATBUS H AVENUE #103 •BROOKLYN . NEW Y .RK 112 17
      (7 18 ) 783-3 682 • FAX ( 347 ) 4 02 -2 014 • K U NS TL
                                                                              ' -L::..AW~N E T
                                                                              EL       -   ,'J   ,}f 1   'i FrLE
                                                         November 10, 20

The Honorable Lewis A. Kaplan                           ~ '=== = =l:======;;;;;d
United States District Judge
Southern District of New York Re: United States v. Philip Reichenthal
500 Pearl Street                  20 Cr. 00578 (LAK)
New York, NY 10007 MEMO ENDORSED

Dear Judge Kaplan :

        I am the CJA attorney appointed to represent Philip Reichenthal in the above-captioned
matter. I write to respectfully request a temporary bail modification - the removal of Mr.
Reichenthal 's electronic monitoring device - so that Mr. Reichenthal can undergo necessary
surgery. The government and Probation consent to this request.

         Mr. Reichenthal was arrested in the Southern District of Florida on September 14, 2020.
He was released on a $500,000 personal recognizance bond secured with his signature, as well as
strict supervision and electronic monitoring. I was appointed on September 29, 2020, and bail
was continued in this district under the same terms. Mr. Reichenthal has been fully compliant
with the terms of his release.

        Mr. Reichenthal, who resides in Florida, has cancer in both kidneys, and is scheduled for
pre-operative testing on December 9th , and for surgery to remove the tumors from one of his
kidneys on December 12th. He expects to spend several days in the hospital post-surgery.
Because an MRI cannot be conducted with an electronic monitoring bracelet in place, and
because there is concern that the device will interfere with the equipment used during surgery,
we are asking for the device to be temporarily removed. The requested period of the modification
is from December 8, 2020, the day before Mr. Reichenthal's early-morning testing on December
9, 2020, until approximately December 14, 2020, or whenever Mr. Reichenthal is discharged
from the hospital. Mr. Reichenthal would contact Probation as soon as he knows his exact date of
discharge to make arrangements for the reinstallation of the monitoring device.

       Thank you for your kind consideration of this request.

                                                    Respectfully submitted,




                                                    Sarah Kunstler
                                                    Attorney for Philip Reichenthal
